Exhibit 10.3

 

THIRD AMENDMENT TO THE ASSIGNMENT OF LICENSE AGREEMENT

 

THIS THIRD AMENDMENT TO THE ASSIGNMENT OF LICENSE AGREEMENT (“Third Amendment”)
is entered into July 25, 2005 (“Effective Date”) by and between Blast Energy
Services, Inc. (formerly known as Verdisys, Inc.), a California corporation
(“Blast”) and Maxim TEP, Inc., a Texas Corporation (“Maxim”).

 

WHEREAS on March 8, 2005, Blast and Maxim entered into an assignment of license
agreement requiring payments to be made in accordance with a defined payment
schedule;

 

WHEREAS Maxim has failed to pay Four Hundred Thousand ($400,000) Dollars of the
total balance due on June 3, 2005, has failed to cure the default within the
defined 45 day cure period and has failed to pay the amount by the extension
date of July 25, 2005;

 

WHEREAS Maxim has requested an extended period to pay the additional
consideration due;

 

THEREFORE, in view of the good and valuable consideration stated below, Blast
and Maxim agree as follows:

 

1. Extension Period.

 

1.1 Blast agrees to extend the period that Maxim has to pay the additional Four
Hundred Thousand ($400,000) Dollars of the balance due to July 29, 2005. Failure
to pay by the Four Hundred Thousand ($400,000) Dollars on July 29, 2005 will
result in the lapse of the assignment and forfeiture of all prior consideration.

 

2. Consideration.

 

2.1 In consideration of this Extension, Maxim shall pay a delinquency fee of
Fifty Thousand ($50,000) Dollars by wire on July 25, 2005.

 

All other terms of the Assignment of License Agreement and the First and Second
Amendment are unchanged and remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MAXIM TEP, INC.

 

/s/    Robert Sepos, CFO       July 25, 2005

Robert Sepos, Chief Financial Officer

      Date BLAST ENERGY SERVICES, INC.        

/s/    David M. Adams

      July 25, 2005 David Adams, President & Co-CEO       Date